Citation Nr: 1646998	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  09-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of back injury.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a gastrointestinal disorder.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for glaucoma.    

6.  Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 14, 1973, to June 27, 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from July 2008 and May 2010 rating decisions issued by the regional office (RO).

In the July 2008 decision, the RO declined to reopen the Veteran's claim for service connection for residuals of back injury and denied service connection for gastrointestinal disability.   A Statement of the Case (SOC) was issued in June 2009, and the Veteran filed a Substantive Appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

In January 2009, the Veteran testified during a hearing before a Decision Review Officer  at the RO.  A transcript of that hearing is of record.

In his August 2009 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge in Washington, DC.  A July 2010 letter informed him that his hearing was scheduled for October 2010.  However, in correspondence received in August 2010, the Veteran cancelled his hearing request.  His request is therefore deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In an April 2014 statement, the Veteran also indicated that he wished to have a Board hearing before a Veterans Law Judge in Washington, D.C., pertaining to the issues remaining on appeal.  A May 2014 letter informed him that his hearing was scheduled for August 2014.  However, in correspondence received in July 2014, the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(d) (2016).

Finally, the Board notes that this matter was most recently remanded by the Board in October 2014.  In that remand, the Board noted that, in February 2011, the Board referred to the Agency of Original Jurisdiction (AOJ) the Veteran's March 2009 request to reopen a claim for service connection for a hernia, and that, in a February 2014 statement, the Veteran appeared to be requesting dental treatment.  Inasmuch as it does not appear from the record that action has been taken on these matters, they are, again, referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran served on active duty for less than 90 days.

2.  A chronic lumbar spine disability did not manifest during service and arthritis did not manifest within one year of separation.  Lumbar pathology is not attributable to service.

3.  A chronic cervical spine disability did not manifest during service and arthritis did not manifest within one year of separation.  Cervical pathology is not attributable to service.

4.  A gastrointestinal disability, to include gastroesophageal reflux disease did not manifest during service and is not otherwise attributable to service.

5.  Diabetes mellitus did not manifest during service and is not otherwise attributable to service.  Diabetes mellitus was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion of a medical relationship between any such current disability and the Veteran's military service.

6.  Glaucoma did not manifest during service and is not otherwise attributable to service.  Glaucoma was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion of a medical relationship between any such current disability and the Veteran's military service.

7.  The Veteran's receipt of VA compensation is considered regular income and must be counted as income for non-service-connected disability pension purposes.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred or aggravated by service and arthritis of the lumbar spine may not be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  A cervical spine disability was not incurred or aggravated by service and arthritis of the cervical spine may not be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  A gastrointestinal disability was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, (2016).

4.  Diabetes mellitus was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016). 

 5. Glaucoma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, (2016).

6.  The Veteran's annual countable income was excessive for receipt of VA pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

The RO provided the required notice in a letter sent to the Veteran in March 2009.  This letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  
The March 2009 letter informed the Veteran of the laws regarding the assignment of effective dates and disability ratings.  The case was last adjudicated in an August 2015 Supplemental SOC.  Moreover, this case was remanded by the Board in October 2014.  See Vazquez-Flores v. Peake, 22 Vet.App. 37, 46 (2008) (holding that "the Court should consider whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim . . . served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial"), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
 
Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, private treating source records, and statements from the Veteran's representative.

As noted above, in October 2014, the Board remanded the appeal, directing VA to obtain VA medical records and private treatment records from Dr. M, who treated the Veteran for diabetes mellitus, Dr.'s S. and B., who treated the Veteran for eye problems.  Records from Dr. S. were received in December 2014.  Records from Premier MRI were received in December 2014.  Records from Baptist Medical Center were received in December 2014.  Finally, records from St. Vincent Hospital were received in January 2015.  
The October 2014 Board remand also directed VA to obtain VA examinations to ascertain the etiology of the Veteran's lumbar spine disorder, cervical spine disorder, and gastrointestinal disability.  VA obtained medical examinations and opinions in January 2015.  These reports reflect the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the January 2015 reports are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2016).  

The Board notes that the Veteran was not afforded a VA examination in connection with his claim for service connection for diabetes mellitus and glaucoma.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board finds that the evidence of record weighs against a finding that an in-service event, injury or disease occurred during the Veteran's period of active duty that would support a finding of incurrence or aggravation of these disabilities.  As such, the second McClendon requirement is not satisfied, and a VA examination is not required.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The Board finds that there was substantial compliance with the October 2014 Board remand directives to provide the above-referenced examinations and that these examinations are adequate for the purpose of deciding the issues of service connection for a lumbar and cervical spine disorders and a gastrointestinal disability.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Laws and Regulations

Veterans are entitled to disability compensation benefits if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For VA purposes, chronic diseases are listed in 38 C.F.R. § 3.309(a) and include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Moreover, in certain cases, where a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection - Lumbar Spine Disability

The Veteran contends that he developed a lumbar spine disability in service.  The Veteran provided a July 2008 statement in support of his claim that related a history of low back pain.  The Board notes that the Veteran stated in his March 2009 Application for Compensation that he injured his back when he jumped out of his bunk "to get up for chow."

The Veteran's January 1973 entrance examination notes the spine as within normal limits.  The remainder of the service treatment records relates to the Veteran's separation for a psychiatric disability.  There is no evidence of complaints of or treatment for a lumbar spine disability in service.

In order to ascertain the etiology of the Veteran's lumbar spine symptoms, VA obtained a medical opinion in January 2015.  This report reflects the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  

The January 2015 VA examiner opined that the Veteran had degenerative joint disease of the lumbar spine and degenerative disc disease.  The examiner noted that the Veteran reported several post-service instances of injury to the lumbar spine; a motor vehicle collision in 1981, a 2000 incident on a municipal bus, and a 2012 incident on a municipal bus.  

The January 2015 examiner opined that there was no objective evidence of a spine disability with an onset in service or proximate to military service.  The examiner noted the Veteran's lay evidence of a continuity of symptomatology; however, the examiner found that there was a lack of specific facts or observations necessary to help substantiate the Veteran's claims of an in-service incurrence of lumbar spine pathology.  The examiner provided support for the opinion in noting the multiple post-service instances of injury to the lumbar spine and the absence of lumbar pathology in service in finding that there was no relationship with the Veteran's active service and his current lumbar pathology.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of low back pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

However, the Board finds that the Veteran is not competent to establish that any lumbar spine disability was caused by his service, as the etiology of his disability is a complex matter outside the knowledge of lay persons.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board . . . ").  Although the Veteran's statements regarding his symptomatology may be relevant to an expert considering potential causes of the Veteran's current condition, in this case, his lay opinion alone is not competent evidence of causation.
 
Hence, the Board finds that the January 2015 VA opinion is probative and persuasive as to the etiology of the Veteran's lumbar spine disability.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner considered the Veteran's contentions (including his complaints regarding an injury in service as result of jumping from his bunk) and based his opinions following a review of the claims folder as well as a complete physical examination.  The January 2015 VA examiner also provided a well-reasoned rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Board finds that the VA medical opinion from January 2015 is the most probative evidence of record and weighs against the claim.  

The Board further finds that the service records, medical records, and lay testimony do not establish that arthritis manifest during service.  Further, in view of the lack of any evidence of lumbar disability manifestations for many years after discharge, in conjunction with the other evidence of record discussed above, Veteran's assertion of an in-service onset and ongoing manifestations is outweighed by the other evidence of record.  In that regard, the evidence of record shows that the Veteran's lumbar spine pathology arose many years after service.  The Board finds it highly probative that when the Veteran reported the circumstances of his lumbar spine injuries in December 2005, he reported a history of lumbar spine pain since the early 1980's.  See December 2005 St. Vincent's Medical Center treatment note.  The Board finds there was a credible report of post-service symptomatology and any assertion of on-going symptoms since service is outweighed by the above-stated evidence.  

Finally, inasmuch as the Veteran served on active duty for less than 90 days, he cannot be awarded service connection for arthritis on the basis of the one-year presumptive period described above.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(1), 3.309(a).  

Based upon the more probative evidence of record, the Board concludes that a lumbar spine disability was not manifest during service and that such disability is unrelated to service.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 49.

Service Connection - Cervical Spine Disability

The Veteran contends that he developed a cervical spine disability in service.  The Veteran's January 1973 entrance examination notes the spine as within normal limits.  The remainder of the service treatment records relates to the Veteran's separation for a psychiatric disability.  There is no evidence of complaints of or treatment for a cervical spine disability in service.

In order to ascertain the etiology of the Veteran's cervical spine symptoms, VA obtained a medical opinion in January 2015.  This report reflects the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  

The January 2015 VA examiner opined that the Veteran had degenerative joint disease of the cervical spine and degenerative disc disease.  The examiner noted that the Veteran reported several post-service instances of injury to the spine; a motor vehicle collision in 1981, a 2000 incident on a municipal bus, and a 2012 incident on a municipal bus.   

The January 2015 examiner opined that it was less likely than not that the Veteran cervical pathology was the result of disease or injury incurred in or aggravated by service.  The examiner noted that post-service private medical records from 1975 to 1977 are silent as to the presence of any cervical symptoms and contain normal examinations of the cervical spine.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden, 125 F.3d at 1481.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker, 10 Vet. App. at 74.  

The Veteran is competent to report observing symptoms of neck pain.  Layno, 6 Vet. App. at 470  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.  

However, again, the Board finds that that the Veteran is not competent to establish that any cervical spine disability was caused by his service, as the etiology of his disability is a complex matter outside the knowledge of lay persons.  See Jandreau, 492 F.3d at 1377.  Accordingly, the Board finds that the January 2015 VA opinion is probative and persuasive as to the etiology of the Veteran's cervical spine disability.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  

In addition, the examiner considered the Veteran's contentions and based his opinions following a review of the claims folder as well as a complete physical examination.  The January 2015 VA examiner also provided a well-reasoned rationale for the conclusions reached.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board further finds that the service records, medical records, and lay testimony do not establish that arthritis manifest during service.  Further, in view of the lack of any evidence of cervical disability manifestations for many years after discharge, the Board finds that the Veteran's more current assertions of an in-service onset and ongoing manifestations are outweighed by the contemporaneous evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that, although "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence," it may "weigh the absence of contemporaneous medical evidence against the lay evidence of record").   

Finally, inasmuch as the Veteran served on active duty for less than 90 days, he cannot be awarded service connection for arthritis on the basis of the one-year presumptive period described above.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(1), 3.309(a).  

Based upon the more probative evidence of record, the Board concludes that a cervical spine disability was not manifest during service and that such processes are unrelated to service.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 49.

Service Connection - Gastrointestinal Disability

The Veteran contends that he developed a gastrointestinal disability in service.  The Veteran's January 1973 entrance examination notes the gastrointestinal system as within normal limits.  The remainder of the service treatment records relates to the Veteran's separation for a psychiatric disability.  There is no evidence of complaints of or treatment for a gastrointestinal disability in service.

In order to ascertain the etiology of the Veteran's gastrointestinal symptoms, VA obtained a medical opinion in January 2015.  This report reflects the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  

The January 2015 examiner opined that it was less likely than not that the Veteran's gastrointestinal pathology was the result of disease or injury incurred in or aggravated by service.  The examiner noted that post-service private medical records from November 1976 show the Veteran reported a six month history of right inguinal hear symptoms.  The Veteran reported being employed in an occupation where heavy lifting was routine.  The examiner also noted a May 1977 examination of gastrointestinal system was normal, excluding the small, right inguinal hernia which was successfully repaired that month.  

The examiner also noted a November 1993 University Medical Center treatment note that included an examination.  This treatment noted showed the Veteran reported a negative history for peptic ulcer and did not show any evidence of gastrointestinal disability.  The examiner noted that the Veteran was prescribed 800 milligrams of Motrin, three times a day.  The examiner opined that IF any gastrointestinal symptoms had been present, to include esophagus, stomach, or intestines, the physician would NOT have prescribed 800 milligrams of Motrin, three times a day.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden, 125 F.3d at 1481.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker, 10 Vet. App. at 74.

The Veteran is competent to report observing gastrointestinal symptoms.  Layno, 6 Vet. App. at 470.  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.  

However, the Board finds that that the Veteran is not competent to establish that any gastrointestinal disability was caused by his service, as the etiology of his disability is a complex matter outside the knowledge of lay persons.  See Jandreau, 492 F.3d at 1377.  Hence, the Board finds that the January 2015 VA opinion is probative and persuasive as to the etiology of the Veteran's gastrointestinal disability.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  

In addition, the examiner considered the Veteran's contentions and based his opinions following a review of the claims folder as well as a complete physical examination.  The January 2015 VA examiner also provided a well-reasoned rationale for the conclusions reached.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Additionally, the examiner considered that, in November 1993, the Veteran reported a negative history for peptic ulcer and did not show any evidence of gastrointestinal disability, and opined that IF any gastrointestinal symptoms had been present, to include esophagus, stomach, or intestines, the physician would NOT have prescribed 800 milligrams of Motrin, three times a day.  

The Board finds that the VA medical opinion from January 2015 is the most probative evidence of record and weighs against the claim.  This opinion is of more probative weight than the Veteran's statements, and the lay statements he submitted in support of his claim, that his gastrointestinal disability is related to his service.  Additionally, in view of the lack of any evidence of gastrointestinal disability manifestations for many years after discharge, and the January 2015 examiner's discussion of the evidence of record, the Board finds that the assertion of an in-service onset and ongoing manifestations is outweighed by the other evidence of record.  See Buchanan, 451 F.3d at 1337.  

Based upon the more probative evidence of record, the Board concludes that a gastrointestinal disability was not manifest during service and that such processes are unrelated to service.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection - Diabetes Mellitus

The Veteran contends that he developed a diabetes mellitus in service.  The Veteran's January 1973 entrance examination shows the Veteran was not "noted" to have diabetes mellitus on entrance.  The remainder of the service treatment record relates to the Veteran's separation for a psychiatric disability.  There is no evidence of complaints of or treatment for a diabetes mellitus disability in service.

The Board notes that treatment records from Northeast Florida State Hospital dated March 1975 to February 1984 show no evidence of diabetes mellitus.  Records from the Jacksonville Eye Center dated June 2014 show the Veteran was noted to have diabetes mellitus, type I and that there were no ocular complications present.  Records from the Borland-Groover Clinic dated January 2012 show the Veteran was noted to have diabetes mellitus, type II with no complications.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden, 125 F.3d at 1481.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker, 10 Vet. App. at 74.

The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

However, the Board finds that the Veteran is not competent to establish that diabetes mellitus was caused by his service, as the etiology of his disability is a complex matter outside the knowledge of lay persons.  See Jandreau, 492 F.3d at  1377.  Although the Veteran's statements regarding his symptomatology may be relevant to an expert considering potential causes of the Veteran's current condition, in this case, his lay opinion alone is not competent evidence of causation.
  
Additionally, in view of the lack of any evidence of diabetes mellitus manifestations in service or for many years after discharge, the Board finds that the Veteran's assertions of an in-service onset and ongoing manifestations is outweighed by the contemporaneous evidence of record.  See Buchanan, 451 F.3d at 1337.  Moreover, the Board finds that the evidence of record weighs against a finding that an in-service event, injury or disease occurred during the Veteran's period of active duty that would support a finding of incurrence or aggravation of diabetes.  Shedden, 381 F.3d at 1167.  Finally, to the extent that there are lay opinions, including those of the Veteran, linking the Veteran's diabetes mellitus disability to service, the Board finds that those opinions are not competent evidence of a nexus between his diabetes and service.  See Jandreau, 492 Vet.App, at 1377.  

Given the record before it, the Board finds that the evidence does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits"); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).  Accordingly, the Board concludes that diabetes mellitus was not manifest during service and that such disability is unrelated to the Veteran's service.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 49.

Service Connection - Glaucoma

The Veteran contends that he developed glaucoma in service.  The Veteran's January 1973 entrance examination shows the Veteran was not "noted" to have glaucoma on entrance.  The remainder of the service treatment record relates to the Veteran's separation for a psychiatric disability.  There is no evidence of complaints of or treatment for a glaucoma disability in service.

The Board notes that treatment records from Northeast Florida State Hospital dated March 1975 to February 1984 show no evidence of glaucoma.  Records from the Jacksonville Eye Center dated June 2014 show the Veteran was noted to have diabetes mellitus, type I and that there were no ocular complications present.

Records from the Borland-Groover Clinic dated January 2012 show the Veteran was noted to have diabetes mellitus, type II with no complications.  Records from the Jacksonville VA Medical Center dated December 2014 note the Veteran had a prior medical history of open-angle glaucoma and diabetes mellitus, type II with no complications.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden, 125 F.3d at 1481.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker, 10 Vet. App. at 74.

The Veteran is competent to report observable symptoms.  Layno, 6 Vet. App. at 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368. 

However, the Board finds that the Veteran is not competent to establish that his glaucoma was caused by his service, as the etiology of his disability is a complex matter outside the knowledge of lay persons.  See Jandreau, 492 F.3d at  1377.  Although the Veteran's statements regarding his symptomatology may be relevant to an expert considering potential causes of the Veteran's current condition, in this case, his lay opinion alone is not competent evidence of causation.  

Additionally, in view of the lack of any evidence of glaucoma manifestations in service or for many years after discharge, the Board finds that the Veteran's assertions of an in-service onset and ongoing manifestations is outweighed by the contemporaneous evidence of record.    See Buchanan, 451 F.3d at 1337.  Moreover, the Board finds that the evidence of record weighs against a finding that an in-service event, injury or disease occurred during the Veteran's period of active duty that would support a finding of incurrence or aggravation of glaucoma.  Shedden, 381 F.3d at 1167.  Finally, to the extent that there are lay opinions, including those of the Veteran, linking the Veteran's glaucoma to service, the Board finds that those opinions are not competent evidence of a nexus between his glaucoma and service.  See Jandreau, 492 Vet.App. at 1377.  

Given the record before it, the Board finds that the evidence does not reach the level of equipoise.  See 38 U.S.C. § 5107(a); Fagan, 573 F.3d at 1286.  Accordingly, the Board concludes that glaucoma was not manifest during service and that such disability is unrelated to the Veteran's service.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 49.



Nonservice-connected Pension Benefits

Pension is a benefit payable to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. § 1521 (a) (West 2014); 38 C.F.R. § 3.3 (a)(3) (2011); Martin v. Brown, 7 Vet. App. 196, 198 (1994).

In order to establish basic eligibility for VA disability pension benefits, it is required, in part, that the individual with respect to whom pension is claimed be a veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101 (2), (24), 1521(a), (j) (West 2014); 38 C.F.R. §§ 3.1 , 3.6. "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101 (2). 

 "Active military, naval, and air service" includes active duty. "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6 (a), (b).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1. 

A "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501 (4); 38 C.F.R. § 3.2. 

38 U.S.C.A. § 101 (24) defines the term "active military, naval, or air service" as including "active duty," "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty," and "any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from acute myocardial infarction, a cardiac arrest, or cerebrovascular accident occurring during such training." See also 38 C.F.R. §§ 3.1 (e), 3.6(a)-(d).
The Veteran served during a period of war and was disabled from disease (psychiatric) incurred during active duty for training.  See 38 U.S.C.A. §§ 101 (2), (24), 1521(a), (j) (West 2014);

Nevertheless, basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register. 38 U.S.C.A. § 1521  (West 2014); 38 C.F.R. §§ 3.3 (a)(3), 3.23(a), (b), (d)(4) (2016). 

The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations. 38 C.F.R. §§ 3.21, 3.23 (2016).  The MAPR is revised every year on December 1 and is applicable for the following 12 month period.  The MAPR shall be reduced by the amount of the countable annual income of the Veteran. 38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23 (2014).  Fractions of dollars will be disregarded in computing annual income. 38 C.F.R. §3.271 (h) (2016). 

 In determining annual income for pension purposes, all payments of any kind or from any source, including salary, retirement or annuity payments, or similar income, which has been waived, shall be included during the 12 month annualization period in which received, except for listed exclusions. 38 U.S.C.A. § 1503 (a) (West 2014); 38 C.F.R. §§ 3.271 (a) (2016).  VA Compensation income is not specifically excluded under 38 C.F.R. § 3.272 (2016).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272  (2016).  The Board notes that the Veteran was granted Supplemental Security Income by the Social Security Administration in July 1976.  See Disability Determination and Transmittal dated September 1976.

The record of evidence indicates that the Veteran has been rated at 70 percent disabled from October 16, 1988, and rated at 100 percent disabled from October 20, 2006.  Considering only his VA compensation benefit payments, the Veteran's annual countable income is excessive for purposes of nonservice-connected VA pension benefits.  As his income exceeded the amount authorized by governing statutory or regulatory authority during the pertinent annualization periods, the Board may not award the payment of benefits.  Zimick v. West, 11 Vet. App. 45 (1998) (payment of money from the Federal Treasury must be authorized by a statute); Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).


ORDER

Service connection for residuals of back injury is denied.

Service connection for a neck disorder is denied.

Service connection for a gastrointestinal disorder is denied.

Service connection for diabetes mellitus is denied.

Service connection for glaucoma is denied.

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


